
	

114 HR 1846 IH: Bridge to Sustainable Infrastructure Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1846
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Renacci (for himself, Mr. Pascrell, Mr. Ribble, Mr. Lipinski, Mr. Amodei, Mr. Peters, Mr. Rigell, Mr. Quigley, Mr. Barletta, Mr. Sires, Mr. Hanna, Mr. Michael F. Doyle of Pennsylvania, Mr. Gibbs, Mr. Capuano, Mr. Young of Alaska, Mr. Larson of Connecticut, Mr. Ryan of Ohio, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for sustainable highway funding, and for other purposes.
	
	
		1.Short title, etc
 (a)Short titleThis Act may be cited as the Bridge to Sustainable Infrastructure Act. (b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title, etc. Title I—Motor Fuels Sec. 101. Increase in fuels taxes for inflation. Sec. 102. Repayable advances to Highway Trust Fund. Title II—Sustainable Highway Funding Sec. 201. Task Force for Sustainable Highway Funding. Title III—Failure By Congress To Fully Fund Highway Trust Fund Sec. 301. Failure by Congress to fully fund Highway Trust Fund.  IMotor Fuels 101.Increase in fuels taxes for inflation (a)Motor fuelParagraph (2) of section 4081(a) is amended by adding at the end the following:
					
 (E)Adjustment for inflationIn the case of any calendar year beginning after 2015, the rates of tax in subparagraphs (A)(i) and (iii) and subparagraph (D) shall each be increased by an amount equal to—
 (i)such rate, multiplied by (ii)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
							Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
				(b)Special fuels
 (1)In generalSection 4041(a) is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of any calendar year beginning after 2015, the 7.3 cent rate of tax in paragraph (1)(C)(iii), the 24.3 cent rate of tax in paragraph (2)(B)(ii), and the 18.3 cent rate of tax contained in paragraph (3)(A) shall each be increased by an amount equal to—
 (A)such rate, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
								Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
 (2)Certain alcohol fuelsSection 4041(m) is amended by adding at the end the following:  (3)Adjustment for inflationIn the case of any calendar year beginning after 2015, the rates of tax in paragraph (1)(A) shall each be increased by an amount equal to—
 (A)such rate, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
								Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
 (3)Fuel used in certain busesSection 6427(b) is amended by adding at the end the following:  (5)Adjustment for inflationIn the case of any calendar year beginning after 2015, the rate of tax in paragraph (2)(A) shall be increased by an amount equal to—
 (A)such rate, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
								Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
 (c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2015. 102.Repayable advances to Highway Trust Fund (a)Repayable advancesSection 9503(f) is amended by redesignating paragraph (7) as paragraph (9) and by inserting after paragraph (4) the following new paragraphs:
					
 (7)2015 shortfall advanceOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— (A)$8,000,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and
 (B)$3,000,000,000 to the Mass Transit Account in the Highway Trust Fund. (8)Obligation liquidation smoothingOut of money in the Treasury not otherwise appropriated, there is hereby appropriated—
 (A)$4,000,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and
 (B)$1,000,000,000 to the Mass Transit Account in the Highway Trust Fund.. (b)Repayment of advancesSection 9503(c) is amended by adding at the end the following:
					
						(6)Transfers from highway trust fund for certain repayments of certain advances
 (A)In generalThe Secretary shall pay from time to time from the Highway Trust Fund into the general fund of the Treasury amounts equivalent to amounts transferred to the Highway Trust Fund that are attributable to the operation of sections 4041(a)(4), 4041(m)(3), and 4081(a)(2)(E).
 (B)LimitationNo amount shall be transferred under this paragraph after the aggregate amount transferred under subparagraph (A) equals $16,000,000,000.
 (C)Transfers based on estimatesTransfers under subparagraph (A) shall be made on the basis of estimates by the Secretary, and proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess or less than the amounts required to be transferred.
 (D)Transfers made proportionallyTransfers under subparagraph (A) shall be borne by the Highway Account and the Mass Transit Account in proportion to the respective revenues transferred under paragraphs (7) and (8) of subsection (f) to the Highway Account and the Mass Transit Account..
				(c)Effective dates
 (1)Except as provided by paragraph (2), the amendments made by this section shall take effect on October 1, 2015.
 (2)Paragraph (8) of section 9503(f) of the Internal Revenue Code of 1986, as added by subsection (a), shall take effect on June 1, 2015.
					IISustainable Highway Funding
			201.Task Force for Sustainable Highway Funding
 (a)DefinitionsIn this section: (1)Task forceThe term Task Force means the Bipartisan Task Force for Sustainable Highway Funding established under subsection (b)(1).
 (2)Task force billThe term Task Force bill means a bill consisting of the proposed legislative language of the Task Force recommended under subsection (b)(3)(B) and introduced under subsection (e)(1).
 (3)Fiscal imbalanceThe term fiscal imbalance means the gap between the projected revenues and expenditures of the Highway Trust Fund. (b)Establishment of task force (1)EstablishmentThere is established in the legislative branch a task force to be known as the Bipartisan Task Force for Sustainable Highway Funding.
					(2)Purposes
 (A)ReviewThe Task Force shall review the fiscal imbalance of the Highway Trust Fund, including— (i)analyses of projected Trust Fund expenditures;
 (ii)analyses of projected Trust Fund revenues; and (iii)analyses of the current and long-term actuarial financial condition of the Highway Trust Fund.
 (B)Identify factorsThe Task Force shall identify factors that affect the long-term fiscal imbalance of the Highway Trust Fund.
 (C)Analyze potential courses of actionThe Task Force shall analyze potential courses of action to address factors that affect the long-term fiscal imbalance of the Highway Trust Fund.
 (D)Provide recommendations and legislative languageThe Task Force shall provide recommendations and legislative language that will balance the revenues and expenditures of the Highway Trust Fund, which—
 (i)may include recommendations addressing— (I)user fees;
 (II)improper or unnecessary payments; (III)the reduction or elimination of payments for purposes that do not directly improve the condition or function of highway and transit systems;
 (IV)international tax reform and the use of revenues raised through the repatriation of earnings and profits held overseas; and
 (V)any other proposal that will balance the revenues and expenditures of the Highway Trust Fund; and (ii)may not make recommendations modifying the Standing Rules of the House or Senate.
							(3)Duties
 (A)In generalThe Task Force shall address the Highway Trust Fund’s long-term fiscal imbalances, consistent with the purposes described in paragraph (2), and shall submit the report and recommendations required under subparagraph (B).
						(B)Report, recommendations, and legislative language
 (i)In generalNot later than September 1, 2016, the Task Force shall vote on a report that contains— (I)a detailed statement of the findings, conclusions, and recommendations of the Task Force;
 (II)the assumptions, scenarios, and alternatives considered in reaching such findings, conclusions, and recommendations; and
 (III)proposed legislative language to carry out such recommendations as described in paragraph (2)(D). (ii)Approval of reportThe report of the Task Force submitted under clause (i) shall require the approval of not fewer than 12 of the 18 members of the Task Force.
 (iii)Additional viewsA member of the Task Force who gives notice of an intention to file supplemental, minority, or additional views at the time of final Task Force approval of the report under clause (ii), shall be entitled to not less than 3 calendar days in which to file such views in writing with the staff director of the Task Force. Such views shall then be included in the Task Force report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the Task Force report may be printed and transmitted immediately without such views.
 (iv)Transmission of reportNo later than 6 days following the vote on the Task Force’s report, the Task Force shall submit the Task Force bill and final report to the President, the Vice President, the Speaker of the House, and the majority and minority leaders of both Houses.
 (v)Report to be made publicUpon the approval or disapproval of the Task Force report pursuant to clause (ii), the Task Force shall promptly make the full report, and a record of the vote, available to the public.
							(4)Membership
 (A)In generalThe Task Force shall be composed of 18 members designated pursuant to subparagraph (B). (B)DesignationMembers of the Task Force shall be designated as follows:
 (i)The President shall designate 2 members, one of whom shall be the Secretary of Transportation, and the other of whom shall be an officer of the executive branch.
 (ii)The majority leader of the Senate shall designate 4 members from among Members of the Senate, one of whom must be a member of the Senate Committee on Finance and one of whom must be a member of the Senate Committee on Environment and Public Works.
 (iii)The minority leader of the Senate shall designate 4 members from among Members of the Senate, one of whom must be a member of the Senate Committee on Finance and one of whom must be a member of the Senate Committee on Environment and Public Works.
 (iv)The Speaker of the House of Representatives shall designate 4 members from among Members of the House of Representatives, one of whom must be a member of the House Committee on Ways and Means and one of whom must be a member of the House Committee on Transportation and Infrastructure.
 (v)The minority leader of the House of Representatives shall designate 4 members from among Members of the House of Representatives, one of whom must be a member of the House Committee on Ways and Means and one of whom must be a member of the House Committee on Transportation and Infrastructure.
							(C)Co-chairs
 (i)In generalThere shall be 2 Co-Chairs of the Task Force. The President, majority leader of the Senate, and Speaker of the House shall designate one Co-Chair among the members of the Task Force. The minority leader of the Senate and minority leader of the House shall designate the second Co-Chair among the members of the Task Force. The Co-Chairs shall be appointed not later than 14 days after the date of enactment of this section.
 (ii)Staff directorThe Co-Chairs, acting jointly, shall hire the staff director of the Task Force. (D)DateMembers of the Task Force shall be designated by not later than 14 days after the date of enactment of this section.
 (E)Period of designationMembers shall be designated for the life of the Task Force. Any vacancy in the Task Force shall not affect its powers, but shall be filled not later than 14 days after the date on which the vacancy occurs in the same manner as the original designation.
 (F)CompensationMembers of the Task Force shall serve without any additional compensation for their work on the Task Force. However, members may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Task Force.
						(5)Administration
 (A)Authority to establish rules and regulationsThe Co-Chairs, in consultation with the other members of the Task Force, may establish rules and regulations for the conduct of Task Force business, if such rules and regulations are not inconsistent with this section or other applicable law.
 (B)QuorumFourteen members of the Task Force shall constitute a quorum for purposes of voting, meeting, and holding hearings.
						(C)Voting
 (i)Proxy votingNo proxy voting shall be allowed on behalf of the members of the Task Force. (ii)Report, recommendations and legislative languageThe Task Force may not vote on any version of the report, recommendations, or legislative language before the timing provided for in paragraph (3)(B)(i).
							(D)Meetings
 (i)Initial meetingWithin 45 days after the date of enactment of this section, but before September 1, 2015, the Task Force shall hold its first meeting.
 (ii)MeetingsThe Task Force shall meet at the call of the Co-Chairs or at least 10 of its members. (iii)AgendaAn agenda shall be provided to the Task Force members at least 1 week in advance of any meeting. Task Force members who want to have items placed on the agenda for consideration shall notify the staff director as early as possible, but not less than 48 hours in advance of a scheduled meeting.
							(E)Hearings
 (i)In generalSubject to subparagraph (G), the Task Force may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths the Task Force considers advisable.
							(ii)Hearing procedures and responsibilities of co-chairs
 (I)AnnouncementThe Task Force Co-Chairs shall make public announcement of the date, place, time, and subject matter of any hearing to be conducted at least 1 week in advance of such hearing, unless the Co-Chairs determine that there is good cause to begin such hearing at an earlier date.
 (II)Written statementA witness appearing before the Task Force shall file a written statement of proposed testimony at least 2 days prior to appearance, unless the requirement is waived by the Co-Chairs, following their determination that there is good cause for failure of compliance.
 (F)Technical assistanceUpon written request of the Co-Chairs, a Federal agency shall provide technical assistance to the Task Force in order for the Task Force to carry out its duties.
						(G)Information
							(i)Resources
 (I)In generalNotwithstanding section 1108 of title 31, United States Code, the Task Force shall have authority to access assistance, materials, resources, statistical data, and other information the Task Force determines to be necessary to carry out its duties directly from an officer or employee of any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, including the Library of Congress, the Department of Transportation, the Department of the Treasury, the Office of Management and Budget, the Government Accountability Office, and the Joint Committee on Taxation. Each agency or instrumentality shall, to the extent permitted by law, furnish such information to the Task Force upon written request of the Co-Chairs.
 (II)Copies suppliedCopies of written requests and all written or electronic responses provided under this clause shall be provided to the staff director and shall be made available for review by all members of the Task Force upon request.
 (ii)Receipt, handling, storage, and dissemination of informationInformation shall only be received, handled, stored, and disseminated by members of the Task Force and its staff consistent with all applicable statutes, regulations, and Executive orders.
 (iii)Limitation of access to tax informationInformation accessed under this subparagraph shall not include tax data from the United States Internal Revenue Service, the release of which would otherwise be in violation of law.
 (H)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
						(I)Assistance from federal agencies
 (i)General services administrationUpon the request of the Co-Chairs of the Task Force, the Administrator of General Services shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out its responsibilities under this section. These administrative services may include human resources management, budget, leasing, accounting, and payroll services.
 (ii)Other departments and agenciesIn addition to the assistance prescribed in clause (i), departments and agencies of the United States may provide to the Task Force such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
 (J)Contract authorityThe Task Force is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activity necessary to the discharge of its duties and responsibilities. A contract, lease, or other legal agreement entered into by the Task Force may not extend beyond the date of the termination of the Task Force.
						(c)Staff of task force
 (1)Appointment and compensation of shared staffThe Co-Chairs may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Task Force to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the daily rate paid a person occupying a position at level III of the Executive Schedule under section 5314 of title 5, United States Code.
 (2)Additional staff for task force membersEach member of the Task Force may appoint up to 2 additional dedicated staff and fix the compensation of such dedicated personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the daily rate paid a person occupying a position at level III of the Executive Schedule under section 5314 of title 5, United States Code. Dedicated staff shall report to each appointing member.
					(3)Personnel as federal employees
 (A)In generalThe staff director and any personnel of the Task Force who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
 (B)Members of task forceSubparagraph (A) shall not be construed to apply to members of the Task Force. (4)Outside consultantsNo outside consultants or other personnel, either by contract, detail, volunteer, or through a remunerative agreement, may be hired without the approval of the Co-Chairs.
 (5)DetaileesWith the approval of the Co-Chairs any Federal Government employee may be detailed to the Task Force with or without reimbursement from the Task Force, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. Reimbursable amounts may include the fair value of equipment and supplies used by the detailee in support of the Task Force’s activities. For the purpose of this paragraph, Federal Government employees shall include employees of the legislative branch.
 (6)Consultant servicesThe Co-Chairs of the Task Force are authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level III of the Executive Schedule under section 5316 of title 5, United States Code.
 (7)Temporary and intermittent servicesThe Co-Chairs of the Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level III of the Executive Schedule under section 5316 of such title.
					(8)Volunteer services
 (A)In generalNotwithstanding the provisions of section 1342 of title 31, United States Code, the Co-Chairs of the Task Force are authorized to accept and utilize the services of volunteers serving without compensation. The Task Force may reimburse such volunteers for local travel and office supplies, and for other travel expenses, including per diem in lieu of substance, as authorized by section 5703 of title 5, United States Code.
 (B)Employee statusA person providing volunteer services to the Task Force shall be considered an employee of the Federal Government in the performance of those services for the purposes of Chapter 81 of title 5, United States Code, relating to compensation for work-related injuries, chapter 171 of title 28, United States Code, relating to tort claims and chapter 11 of title 18, United States Code, relating to conflicts of interests.
 (C)Ethical guidelines for staffIn the absence of statutorily defined coverage, the staff, including staff director, shall follow the ethical rules and guidelines of the Senate. Staff coming from the private sector or outside public government may petition the Co-Chairs for a waiver from provisions of Senate Ethics rules.
 (9)Advisory panelThe Task Force may establish an advisory panel consisting of volunteers with knowledge and expertise relevant to the Task Force’s purpose. Membership of the Advisory Panel, and the scope of the Panel’s activities, shall be decided by the Co-Chairs in consultation with the other members of the Task Force.
					(d)Termination
 (1)In generalThe Task Force shall terminate on the date that is 90 days after the Task Force submits the report required under paragraph (b)(3)(B).
 (2)Concluding activitiesThe Task Force may use the 90-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its report and disseminating the final report.
					(e)Expedited consideration of task force recommendations
					(1)Introduction
 (A)Introduction of task force billThe proposed legislative language contained in the report submitted pursuant to subsection (b)(3)(B), upon receipt by the Congress, shall be introduced not later than 14 calendar days after the date of such submission, in the Senate and in the House of Representatives by the majority leader of each House of Congress, for himself, the minority leader of each House of Congress, for himself, or any member of the House designated by the majority leader or minority leader. If the Task Force bill is not introduced in accordance with the preceding sentence in either House of Congress, then any Member of that House may introduce the Task Force bill on any day thereafter. Upon introduction, the Task Force bill shall be referred to the appropriate committees under subparagraph (C).
 (B)Committee considerationA Task Force bill introduced in either House of Congress shall be jointly referred to the committee or committees of jurisdiction of that House, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 7 calendar days after the date of introduction of the bill in that House, or the first day thereafter on which that House is in session. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.
						(2)Expedited procedures
						(A)Fast track consideration in house of representatives
 (i)Proceeding to considerationIt shall be in order, not later than 2 days of session after the date on which a Task Force bill is reported or discharged from all committees to which it was referred, for the majority leader of the House of Representatives or the majority leader’s designee, to move to proceed to the consideration of the Task Force bill. It shall also be in order for any Member of the House of Representatives to move to proceed to the consideration of the Task Force bill at any time after the conclusion of such 2-day period. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the Task Force bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (ii)ConsiderationThe Task Force bill shall be considered as read. All points of order against the Task Force bill and against its consideration are waived. The previous question shall be considered as ordered on the Task Force bill to its passage without intervening motion except 60 hours of debate equally divided and controlled by the proponent and an opponent, and any motion to limit debate. A motion to reconsider the vote on passage of the Task Force bill shall not be in order.
 (iii)AppealsAppeals from decisions of the chair relating to the application of the Rules of the House of Representatives to the procedure relating to a Task Force bill shall be decided without debate.
 (iv)Application of house rulesExcept to the extent specifically provided in paragraph (2)(A), consideration of a Task Force bill shall be governed by the Rules of the House of Representatives. It shall not be in order in the House of Representatives to consider any Task Force bill introduced pursuant to the provisions of this subsection under a suspension of the rules pursuant to Clause 1 of House Rule XV, or under a special rule reported by the House Committee on Rules.
 (v)No amendmentsNo amendment to the Task Force bill shall be in order in the House of Representatives. (vi)Vote on passageImmediately following the conclusion of consideration of the Task Force bill, the vote on passage of the Task Force bill shall occur without any intervening action or motion, requiring an affirmative vote of three-fifths of the Members, duly chosen and sworn. If the Task Force bill is passed, the Clerk of the House of Representatives shall cause the bill to be transmitted to the Senate before the close of the next day of session of the House. The vote on passage shall occur not later than December 31, 2016.
 (vii)VoteThe House Committee on Rules may not report a rule or order that would have the effect of causing the Task Force bill to be approved by a vote of less than three-fifths of the Members, duly chosen and sworn.
							(B)Fast track consideration in senate
 (i)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a Task Force bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the Task Force bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the Task Force bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the Task Force bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the Task Force bill is agreed to, the Task Force bill shall remain the unfinished business until disposed of.
 (ii)DebateAll points of order against the Task Force bill and against consideration of the Task Force bill are waived. Consideration of the Task Force bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 60 hours. Debate shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on the Task Force bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the Task Force bill, including time used for quorum calls and voting, shall be counted against the total 100 hours of consideration.
 (iii)No amendmentsAn amendment to the Task Force bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the Task Force bill, is not in order.
 (iv)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a Task Force bill, and a single quorum call at the conclusion of the debate if requested. Passage shall require an affirmative vote of three-fifths of the Members, duly chosen and sworn. The vote on passage shall occur not later than December 31, 2016.
 (v)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a Task Force bill shall be decided without debate.
							(C)Rules to coordinate action with other house
 (i)ReferralIf, before the passage by one House of a Task Force bill of that House, that House receives from the other House a Task Force bill, then the Task Force bill of the other House shall not be referred to a committee and shall immediately be placed on the calendar.
 (ii)ProcedureIf the Senate receives the Task Force bill passed by the House of Representatives before the Senate has voted on passage of the Task Force bill—
 (I)the procedure in the Senate shall be the same as if no Task Force bill had been received from House of Representatives; and
 (II)the vote on passage in the Senate shall be on the Task Force bill of the House of Representatives. (iii)Treatment of task force bill of other houseIf one House fails to introduce or consider a Task Force bill under this section, the Task Force bill of the other House shall be entitled to expedited floor procedures under this section.
 (iv)Treatment of companion measures in the senateIf, following passage of the Task Force bill in the Senate, the Senate then receives the Task Force bill from the House of Representatives, the House-passed Task Force bill shall not be debatable. The vote on passage of the Task Force bill in the Senate shall be considered to be the vote on passage of the Task Force bill received from the House of Representatives.
 (v)VetoesIf the President vetoes the Task Force bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (3)SuspensionNo motion to suspend the application of this subsection shall be in order in the Senate or in the House of Representatives.
					IIIFailure By Congress To Fully Fund Highway Trust Fund
			301.Failure by Congress to fully fund Highway Trust Fund
				(a)Highway fuels excise tax increase To fund 3-Year shortfall funding
 (1)In generalIf, before January 1, 2017, the Secretary of the Treasury determines that Congress has not fully funded the 3-year shortfall in the Highway Trust Fund, then effective on April 1, 2017, each of the specified rates of tax are hereby increased by the rate determined by the Secretary of the Treasury to result in the elimination of such shortfall over the 3-year shortfall period.
 (2)3-year shortfallFor purposes of this subsection, the term 3-year shortfall means the excess of— (A)$50,400,000,000, over
 (B)the dollar amount of funding made available by Act of Congress to the Highway Trust Fund for the 3-year shortfall period.
 (3)3-year shortfall periodFor purposes of this subsection, the term 3-year shortfall period means the period beginning on January 1, 2017, and ending on December 31, 2019. (b)Highway fuels excise tax increase To fund 5-Year shortfall funding (1)In generalIf, before January 1, 2020, the Secretary of the Treasury determines that Congress has not fully funded the 5-year shortfall in the Highway Trust Fund, then, in addition to the increase in rates under subsection (a), effective April 1, 2020, each of the specified rates of tax are hereby further increased by the rate determined by the Secretary of the Treasury to result in the elimination of such shortfall over the 5-year shortfall period.
 (2)5-year shortfallFor purposes of this subsection, the term 5-year shortfall means the excess of— (A)$89,000,000,000, over
 (B)the dollar amount of funding made available by Act of Congress to the Highway Trust Fund for the 5-year shortfall period.
 (3)5-year shortfall periodFor purposes of this subsection, the term 5-year shortfall period means the period beginning on January 1, 2020, and ending on December 31, 2024. (c)Specified rates of taxFor purposes of this section, the rates of tax specified in this paragraph are the rates of tax in the following sections of the Internal Revenue Code of 1986:
 (1)Section 4081(a)(2)(A)(i). (2)Section 4081(a)(2)(A)(iii).
 (3)Section 4081(a)(2)(D). (4)Section 4041(a)(1)(C)(iii).
 (5)Section 4041(a)(2)(B)(ii). (6)Section 4041(a)(3)(A).
 (7)Section 4041(m)(1)(A). (d)Rule regarding tax ratesIn making determinations under this section relating to excise tax increases, the ratio that the amount of revenue raised by an excise tax specified in subsection (c) bears to the aggregate amount of revenue raised by excise taxes specified in subsection (c) shall remain the same.
 (e)Effective dateThe effective date of an increase in tax under this section shall be— (1)January 1, 2017, in the case of an increase under subsection (a), and
 (2)January 1, 2020, in the case of an increase under subsection (b).  